United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30277
                         Summary Calendar


ETTA F. JOSEPH-JACK,

                Plaintiff - Appellant,

v.

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                          USDC No. 02-CV-88
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, DENNIS, Circuit Judges.

PER CURIAM:*

     Etta F. Joseph-Jack appeals from the district court’s order

affirming the Social Security Commissioner’s (the Commissioner’s)

denial of Supplemental Security Income benefits.   See 42 U.S.C. §

405(g).   She argues that the administrative law judge (ALJ) erred

in determining at Step Four of the sequential evaluation process

that she could perform past relevant work.

     Our review of the Commissioner’s decision is limited to

determining whether substantial evidence in the record supports

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30277
                                -2-

the decision and whether the Commissioner applied the proper

legal standards.   See Greenspan v. Shalala, 38 F.3d 232, 236 (5th

Cir. 1994).

     We reject Joseph-Jack’s contention that the ALJ failed

to consider her other alleged impairments in combination with

her fibromyalgia in determining whether she had the residual

functional capacity (RFC) to return to past relevant work.    Our

review of the record reveals that the ALJ indeed addressed these

alleged impairments in determining her RFC.

     We further reject Joseph-Jack’s contention that the ALJ was

unfair and impartial; she has not demonstrated that she was

deprived her right to a fair hearing.     See Helena Labs. Corp. v.

NLRB, 557 F.2d 1183, 1188-89 (5th Cir. 1977).

     We further hold that it was not error for the ALJ to use

the orthopedic consultative examiner’s report in support of

the disability determination and, moreover, that Joseph-Jack has

shown no prejudice resulting from the fact that the consultative

examination was not performed by a rheumatologist.     See Brock v.

Chater, 84 F.3d 726, 727 (5th Cir. 1996).

     Insofar as Joseph-Jack argues that the ALJ’s credibility

assessment was not supported by the medical evidence, she points

this court to no evidence in the record to support her

contention.   Moreover, her contention that the ALJ failed to link

his credibility finding to substantial evidence is refuted by the

record; the ALJ cited to the benign findings of the medical
                           No. 03-30277
                                -3-

reports, the absence of hospitalizations or any other treatment

for her alleged chronic pain, negative and/or inconclusive

objective clinical studies, and physical exams which demonstrated

no outward signs of limitations or strength deficits.    The ALJ’s

credibility determinations were indeed linked to substantial

evidence.   See Chambliss v. Massanari, 269 F.3d 520, 522 (5th

Cir. 2001).

     We also reject Joseph-Jack’s argument that because the

record was devoid of a residual function capacity (RFC)

assessment by a medical source, the ALJ was not competent to

assess her RFC.   It is the ALJ’s responsibility to determine a

claimant’s RFC, and such an assessment is not a medical opinion.

See 20 C.F.R. §§ 416.946, 416.927(e).

     Joseph-Jack’s argument that it was inappropriate for the ALJ

to consider the opinion of a vocational expert (VE) at Step Four

of the sequential evaluation process is also rejected; we have

never held as such and have condoned the use of a VE to supply

information about the claimant's past work.   See, e.g., Shave v.

Apfel, 238 F.3d 592, 594 (5th Cir. 2001); Leggett v. Chater, 67

F.3d 558, 563-64 (5th Cir. 1995).

     Finally, Joseph-Jack’s contention that the ALJ abdicated his

fact finding and evaluating duties to the VE is wholly

unsupported by the hearing testimony and the thoroughness of his

written determination.

     AFFIRMED.